      Case: 1:17-cv-01678-JGC Doc #: 19 Filed: 09/29/20 1 of 2. PageID #: 204




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Mikell McCall                                                    Case No. 1:17-cv-01678

                  Petitioner,

          v.                                                      ORDER

Mark Hooks

                  Defendant.


          This is a state prisoner habeas case under 28 U.S.C. § 2244. (Doc. 1-1). Following

referral to Hon. William H. Baughman, United States Magistrate Judge, and the filing of his

Report & Recommendation that the petition be dismissed (Doc. 17), the petitioner has filed

timely objections. (Doc. 18). The Ohio Attorney General has not responded to the petitioner’s

objections, but rests on his response to the order to show cause. (Doc. 12).

          On de novo review, I find the Magistrate Judge’s Report & Recommendation well taken.

Accordingly, I adopt it as the order of this Court, and dismiss the petition. There plainly being no

merit to the petitioner’s objections, I decline to issue a Certificate of Appealability.

                                                Discussion

          The petitioner raises three three grounds for relief: 1) denial of the right to a speedy trial;

2) denial of the right to face his accusers; and 3) ineffective assistance of counsel on direct

appeal.

          The Magistrate Judge correctly determined that the petitioner had failed to raise the first

two grounds on direct appeal or otherwise present them appropriately to the Ohio courts. He
        Case: 1:17-cv-01678-JGC Doc #: 19 Filed: 09/29/20 2 of 2. PageID #: 205


correctly found that the petitioner’s procedural default barred consideration of those grounds in

this court.

         That failure to include his current contentions about a speedy trial and confrontation led

to the petitioner’s third ground here. As to that ground, the Magistrate Judge also correctly found

that that ground – ineffective assistance of appellate counsel - likewise not properly before this

Court. This was so, he concluded, because petitioner has never raised that claim in the courts of

Ohio.

         All the Magistrate Judge’s findings and rulings are in complete accord with prevailing

habeas doctrine as he cogently set forth that doctrine.

         That being so, it is hereby

         ORDERED THAT:

         1. Petitioner’s objections (Doc.18) be, and the same hereby are overruled;

         2. The Magistrate Judge’s Report & Recommendation (Doc.17) be, and the same hereby

is adopted as the order of this Court; and

         3. The petition for a writ of habeas corpus (Doc. 1-1) be, and the same hereby is denied

and dismissed with prejudice.

         Jurists of reason could not rationally disagree with this decision or the rationale thereof,

or that of the Magistrate Judge. I therefor decline to issue a Certificate of Appealability.

         So ordered.
                                                        /s/ James G. Carr
                                                        Sr. U.S. District Judge
